372 F.2d 136
James F. O'CALLAHAN, Appellant,v.J. J. PARKER, Warden, United States Penitentiary, Lewisburg,Pennsylvania, et al.
Nos. 16210, 16211.
United States Court of Appeals Third Circuit.
Submitted Jan. 17, 1967.Decided Feb. 2, 1967.

James F. O'Callahan, pro se.
Harry A. Nagle, Lewisburg, Pa., Bernard J. Brown, U.S. Atty., Abraham Nembrow, Lieutenant Colonel, JAGC, Office of the Judge Advocate General, Dept. of Army, Washington, D.C., for appellees.
Before HASTIE, GANEY and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The issues which we are asked to decide on this appeal from a denial of habeas corpus are now before the United States Court ofMilitary Appeals on a 'motion for rehearing' filed in that court by the present appellant on December 6, 1966, and the Court of Military Appeals has directed that the matter be briefed and argued.  In this posture of the matter any intervention by the civil courts would be untimely.


2
Accordingly, the district court's denial of habeas corpus, 256 F. Supp. 679, will be affirmed.